hot

Case 1:89-cr-00162-RCL Document 253 Filed 09/10/19 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

Vv.

on 06 ae fe

RAYFUL EDMOND III, et al. :
GROUP ONE DEFENDANTS

MELVIN BUTLER - 02

KEITH COOPER - 10

JAMES ANTONIO JONES - 04
TONY LEWIS - 06

BERNICE HILLMAN MCCRAW - 19
DAVID MCCRAW - 20

JERRY MILLINGTON - 05

' JOHN MONFORD - 22
ARMARETTA PERRY - 23
EMANUEL SUTTON - 03

RAYFUL EDMOND III - Ol

4

Criminial No. 89-0162-01 (CRR)

LLENAB
@«
/ (LO4

F/ lef F

FILED
SEP 1 0 2019

Clerk, U.S. District and
Bankruptcy Courts

 
if 4
Case 1:89-cr-00162-RCL Document 253 Filed 09/10/19 Page 2 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

Ve Criminal No. 89-0162- CRR

rYi Rie

+h ee Oe ae 68

RAYFUL EDMOND III et al.

MEMORANDUM IN AID OF SENTENCING

 

Cee TO

The United States, by and through its attorney, the -
United States Attorney for the District of Columbia respectfully
submits the following memorandum in aid of sentencing.
i. On December 6, 1989 the defendant Rayful Edmond IIt and ten of
his co-defendants, including many of his family and friends,
were convicted of conspiracy to distribute over five kilograms of
cocaine as well as related charges. Edmond himself was also found
to have headed a continuing criminal enterprise which flourished on
the streets of the District of Columbia, distributing over 150
kilograms of cocaine from 1985 until 1989.
2. We know the Court is well aware of the massive amount of
evidence which was presented during the course of this three
month trial. Thus we do not intend to repeat it. Rather, we
focus in this memorandum on the effects of the conduct of
these eleven defendants on this city and its residents.
These issues could not be addressed before the jury, but we ask
the Court in imposing sentence on each defendant in this case
to recognize the devastating impact that drugs, particularly
crack cocaine, has had on our society.

3. The organization headed by Rayful Edmond III was unusual in

  

COURTRAN
\ ;
Case 1:89-cr-00162-RCL Document 253 Filed 09/10/19 Page 3 of 6

-~2-
this area for its size and manner of operation. It was one
of the largest organizations in the District of Columbia area,
often employing up to one hundred and fifty (150) workers. It was
run efficiently and smoothly, with regular shifts and a payroll,
delineated functions for its employees, and lavish, often
irresistible bonuses such as cars and chauffeured limousine
trips. But unlike the usual services of a legal business,
Edmond and his co-conspirators peddlied not food or sustenance,
but the destruction of careers, families and even death.
4. The importation and distribution of cocaine effects not
only its actual users , but many other innocent victims. Young
children can no longer play in their schoolyards when drugs are
being openly sold. Their parents cannot walk down their own
streets past daylight, and the lure of quick, comparatively easy
money attracts many young people away from school and into a
flashy, dangerous and ultimately tragic lifestyle.
5. The Edmond organization deliberately enticed children into the
business of dealing cocaine. Stevenson MacArthur, Harry Sullivan
Jr,("Whitey"), Hampton Murphy, Troy Johnson, and Cornelius McDonald
are examples of young boys who started early in the drug trade and
were seduced by the lifestyle of their “mentor” Rayful Fdmond III.
They all have been convicted of drug trafficking. Another of
Edmond's followers, Donnell Windley, a juvenile who sold cocaine
on the streets for Edmond, was suspected of murder, but was

himself killed before he could be arrested.
Case 1:89-cr-00162-RCL Document 253 Filed 09/10/19 Page 4 of 6

-3-
6. The powerful and destructive influence of Edmond was recently
starkly exhibited in a conversation recounted in the press. A

15 year old boy, talking about his future, was asked what he
valued most. His answer was revealing: "Pirst, I'd get the

money, then I'd buy the clothes and the jewelry. Then all the
girls would want me. And I'd probably drop out of school.

I wouldn't need that stuff." When asked what his future plans
were he answered, "(T]he big time. Like Rayful." Washington Post,

2/9/90, p. Als.

7. Mr. Edmond and his “colleagues” were unscrupulous in their
pursuit of cold cash, and were unceasing in their desire to make
and spend money. Expensive cars, thousand dollar shirts, gold
medallions worth $60,000 , diamond encrusted Rolex watches,
swimming pools, hundreds of tennis shoes, and wads of $100 bills
characterized their lifestyles.

8. Equiped with pagers, car phones, and other electronic
gadgetry, &dmond and his co-conspirators were profiteers of
human misery. During the years that Edmond and his friends

and family -ran the "Strip" in Northeast Washington, they
encouraged numerous other people to work with them. Their
impact, as a group, was widereaching and deeply entrenched.
Throughout the entire course of the investigation of this
organization the fear of retaliation haunted those persons

who had information. Mothers, who wanted to stop their sons
from getting involved in the drug trade, were afraid themselves

to challenge its hierarchy.
|
Case 1:89-cr-00162-RCL Document 253 Filed 09/10/19 Page 5 of 6

~A-

9. The government proved at trial that Edmond and his
organization distributed over 150 kilograms onto the streets of
D.C. during the four year course of this conspiracy. Each kilogram,
1000 grams, was divided and packaged for resale in packages as
small as one-half gram. Each half gram was sold for $50.00.
Even assuming that the wholesale price of a kilogram was
$20,000, as mentioned by Steve MacArthur at trial, each
kilogram would mean a profit of between $80,000 and $100,000.
10. With drugs, comes violence. As the Court knows, three

of the defendants in this case are also charged with murders
committed during the course of, and in furtherance of the
conspiracy. We urge the Court to acknowledge the intolerable
nature and extent of this conspiracy by imposing the maximum

possible sentence in each and every case. We request the

i/

imposition of the highest sentence in the Guideline range
on each count as to each defendant, with individual counts

to run consecutively. Our community has made it abundantly

clear that it will. no longer tolerate activities, or organizations
such as those conducted by Edmond, his family, friends and

employees. We implore this Court to do the same,

 

I7 We expect that sentencing hearings will be necessary as to
many of the defendants. We suggest that the Court hold a
hearing as to factual disputes in the Official Version
with all defendants and their counsel present, to be
followed by individual hearings concerning upward or
downward adjustments requested for a particular defendant.
7
Case 1:89-cr-00162-RCL Document 253 Filed 09/10/19 Page 6 of 6

BY:

5m

Respectfully submitted,

JAY B. STEPHENS
UNITED STATES ATTORNEY

 

aff, ae x.
Betty Ann Solefer
Assistant tnited States Attorney

,

i :
; _ ¢ , OF lo

 

 

poe on .
Robert G. Andary so
Assistant United States Attorney
*) ‘ “3 ‘y
. Al. - 7 fi? ft fit:
parry M. Tapp é

Assistant United States Attorney

Certificate of Service

I hereby certify that a copy of the foregoing memorandum in

Aid of Sentencing was mailed,

this 12th day of February, 1990 to

counsel for all defendants in Trial Fhe u.S. v. Edmond.

Le c
ley (oa. QO Ae
setts Kun Solefer C
Assistant United States Attorney
555 4th Street, N.W.
Washington, D.C. 20001
(202) 272-9059
